Citation Nr: 1816911	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  17-62 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy with atrial fibrillation and automated implantable cardioverter-defibrillator (claimed as cardiopulmonary illness), to include hypertension and as a result of exposure to herbicide agents.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from November 1966 to September 1968.  He served in the Republic of Vietnam.  See August 1968 personnel record (received 10/13/2016).  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in August, Maine.  Jurisdiction has since transferred to the RO in Indianapolis, Indiana.  A hearing was not requested.  

The Board has re-characterized the Veteran's claim of entitlement to service connection for cardiomyopathy with atrial fibrillation and automated implantable cardioverter-defibrillator (claimed as cardiopulmonary illness), to include as a result of exposure to herbicide agents, to a claim of entitlement to service connection for cardiomyopathy with atrial fibrillation and automated implantable cardioverter-defibrillator (claimed as cardiopulmonary illness), to include hypertension and as a result of exposure to herbicide agents.  This is based on the fact that the Veteran's VA medical records list "hypertension" in his "Problems List."  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board only has jurisdiction over the claims of entitlement to service connection for cardiomyopathy and entitlement to an initial compensable rating for bilateral hearing loss.  Claims of entitlement to service connection for a skin rash and an initial rating in excess of 10 percent for tinnitus were not included in the Veteran's November 2017 VA Form 9, so the Board does not have jurisdiction over those claims.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

The Veteran argues that his hearing loss has worsened since his last examination, which was five years ago.  See January 2018 appellate brief.  Given the evidence of increased symptomatology and the length of time since the Veteran's last VA examination, a remand is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of this service-connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Regarding the Veteran's heart disorder, the May 2013 VA examiner states that "[t]here is no pathology or diagnosis of ischemic heart disease."  The VA examiner thereafter goes on to conclude that it is less likely than not that the Veteran's "condition of cardiopulmonary illness with chronic atrial fibrillation, status post AICD, history of AV pacemaker, idiopathic cardiomyopathy, chronic systolic heat failure, and history of sick sinus syndrome and tachy-brady syndrome" is related to exposure to Agent Orange.  The reason is that there is no evidence of ischemic heart disease in the Veteran's many medical records and there is no medical nexus between any of the Veteran's heart disorders and exposure to Agent Orange.  

The May 2013 VA medical opinion does not address entitlement to service connection for hypertension, which is noted in the "Problems List" in the Veteran's VA medical records.  Hypertension is not listed as a disease associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  On remand, an addendum opinion is required that addresses entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange.   

VA treatment records to September 20, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 21, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from September 21, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, schedule the Veteran for a VA audiological examination regarding the nature and severity of the Veteran's service-connected bilateral hearing loss.  If the Veteran does not wish to participate in an audiological examination, this should be noted in the claims file.  Audiometric testing and a Maryland CNC speech recognition test must be completed.

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions.  

a. Whether the Veteran has any current or previously-diagnosed heart disorder, to include hypertension; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed heart disorder, to include hypertension, was incurred in or aggravated by the Veteran's service, including but not limited to exposure to Agent Orange.

In reaching these opinions, the examiner should consider the National Academy of Sciences Institute of Medicine study suggesting that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-27 (Aug. 10, 2012).  The examiner should also consider lay statements and documents submitted by the Veteran on April 28, 2014, including lay statements regarding his claim, the article from the Texas Heart Institute, articles regarding the cause of atrial fibrillation, and Dr. Steensma's article.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

